      Case 7:20-cr-01676 Document 32 Filed on 06/02/21 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                        June 02, 2021
                          UNITED STATES DISTRICT COURT
                                                                                     Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION


UNITED STATES OF AMERICA                        §
                                                §
VS.                                             §   CRIMINAL ACTION NO. 7:20-CR-1676
                                                §
JOSE LUIS TREJO                                 §

                        ORDER SETTING STATUS CONFERENCE

       IT IS HEREBY ORDERED that this matter is set for status conference on August 5,

2021, at 10:00 a.m. before the Honorable Randy Crane, United States District Court, in the 9th

Floor Courtroom, Bentsen Tower, 1701 West Business Highway 83, in McAllen, Texas.

       The Clerk shall send a copy of this Order to all counsel of record.

        SO ORDERED June 2, 2021, at McAllen, Texas.


                                                      ______________________________
                                                      Randy Crane
                                                      United States District Judge




1/1
